                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.       CV21-888 JFW(MRWx)                                                   Date: June 30, 2021

Title:         Stephen David Price -v- City of Santa Barbara, et al.

PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

               Shannon Reilly                                    None Present
               Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                  ORDER TO SHOW CAUSE WHY COUNSEL SHOULD
                                            NOT BE SANCTIONED FOR FAILURE TO NOTIFY
                                            COURT OF RELATED CASE

      On January 29, 2021, Plaintiff Stephen David Price (“Plaintiff”) filed his Complaint in this
Court against the City of Santa Barbara and various members of the Santa Barbara Police
Department.

         Local Rule 83-1.3.1 provides in relevant part:

               It shall be the responsibility of the parties to promptly file a Notice of
               Related Cases whenever two or more civil cases filed in this District:

               (a)    arise from the same or a closely related transaction, happening,
                      or event;
               (b)    call for determination of the same or substantially related or
                      similar questions of law and fact; or
               (c)    for other reasons would entail substantial duplication of labor if
                      heard by different judges.
               ...

               The Notice of Related Cases must include a brief factual statement that
               explains how the cases in question are related under the foregoing factors. All
               facts that appear relevant to such a determination must be set forth.


                                               Page 1 of 2                           Initials of Deputy Clerk sr
             The Notice must be filed at the time any case . . . appearing to relate to another is
             filed, or as soon thereafter as it reasonably should appear that the case relates to
             another.

        Although Plaintiff alleges in his Complaint that the City of Santa Barbara has been
previously sued in James Ryden et al v. City of Santa Barbara et al, CV09-1578 SVW(SSx) for the
same or similar conduct alleged in this case, the parties failed to file a Notice of Related Cases
notifying the Court that the Ryden action is a related case. Accordingly, the parties are ordered to
show cause, in writing, no later than July 2, 2001 why the Court should not impose sanctions in
the amount of $1,500.00 against both lead counsel for their failure to file a Notice of Related Cases
as required by Local Rule 83-1.3.1. No oral argument on this matter will be heard unless otherwise
ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand submitted
upon the filing of the response to the Order to Show Cause. Failure to respond to the Order to
Show Cause will result in the imposition of monetary sanctions.

      IT IS SO ORDERED.




                                            Page 2 of 2                         Initials of Deputy Clerk sr
